Citation Nr: 0719143	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for bladder cancer 
prior to April 13, 2004 and after June 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who appeared to have served on 
active duty from April 1979 to November 2001.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision by the Denver Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, among 
other things, granted service connection for bladder cancer 
and bilateral hearing loss, each were assigned a 
noncompensable rating effective December 1, 2001.  On his 
July 2004 Form 9, the veteran specifically limited his appeal 
to the above-mentioned issues and those are the only issues 
before the Board.  A January 2006 rating decision increased 
the evaluation assigned for bladder cancer to 100 percent 
effective April 13, 2004 and assigned a noncompensable rating 
from June 1, 2005.  

In a March 2007 statement, the veteran's statement appeared 
to suggest that a video conference hearing was desired.  In 
May 2007 correspondence, VA sought clarification as to 
whether the veteran would like to attend a hearing before the 
Board.  In a response received in June 2007, the veteran 
indicated that he no longer desired a hearing. 

The issue of entitlement to a compensable rating for bladder 
cancer prior to April 13, 2004 and after June 1, 2005 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the veteran's hearing acuity 
has been no worse than Level I in the right ear and no worse 
than Level I in the left ear.  




CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Code 6100, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2002 letter generally outlined the veteran's and VA's 
responsibilities in developing evidence.  As the rating 
decision on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A June 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of an increased initial 
rating.  The SOC advised the veteran of the basis for the 
rating assigned, i.e., the criteria for rating bilateral 
hearing loss, of what the evidence showed, and (at p. 3) that 
to submit any evidence in his possession pertinent to the 
claim.  July 2004, January 2006, and March 2007 supplemental 
SOC's readjudicated the matter after the veteran's response 
and further development. 38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the veteran 
nor his representative has alleged that notice in this case 
was less than adequate.

The veteran's pertinent records have been secured.  The RO 
arranged for VA audiological examinations in September 2002 
and August 2005.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

II.  Factual Background

In February 2003, the RO granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
December 2001.  

On September 2002 VA official audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
70
75
    LEFT
20
30
55
65
60

The average right ear puretone threshold was 46 decibels, and 
speech discrimination was 96 percent.  The average left ear 
puretone threshold was 50 decibels, and speech discrimination 
was 96 percent.  






On August 2005 VA official audiometry, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
70
80
    LEFT
20
20
60
60
65

The average right ear puretone threshold was 51 decibels, and 
speech discrimination was 96 percent.  The average left ear 
puretone threshold was 50 decibels, and speech discrimination 
was 96 percent.  

May to June 2006 treatment records from Denver VA Medical 
Center (VAMC) included a hearing re-evaluation for new 
hearing aids.  It was noted that the last compensation and 
pension examination was in August 2005 and the veteran 
reported that there were no significant changes since the 
last evaluation.  On May 2006 audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
80
    LEFT
15
10
60
60
60

The average right ear puretone threshold was 50 decibels, and 
speech discrimination was 96 percent.  The average left ear 
puretone threshold was 47.5 decibels, and speech 
discrimination was 96 percent.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, official VA audiometry in August 2005 revealed an 
average puretone threshold of 51 decibels, and speech 
discrimination of 96 percent in the right ear and an average 
puretone threshold of 50 decibels, and speech discrimination 
of 96 percent in the left ear.  When the rating criteria are 
applied to the results of the August 2005 VA audiometry, they 
establish that the veteran has Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  
Combining the hearing level designations for the two ears 
under Table VII results in a noncompensable rating under Code 
6100 being warranted.  

Under Fenderson v. West, 12 Vet. App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
the veteran's hearing impairment has never during the 
appellate period exceeded the levels warranting the current 
rating assigned.  Hence, "staged ratings" are not 
warranted.  

The Board has considered whether another VA examination was 
indicated.  However, audiometry for hearing aid purposes 
after the official audiometry in August 2005 (See May 2006 
outpatient record) suggests some improvement (and not further 
deterioration) in the veteran's hearing acuity.  
Specifically, the left ear average puretone threshold 
slightly improved.  Also, the veteran reported that there was 
no significant change since his last evaluation.  
Consequently, another VA examination is not indicated.

In an April 2007 Appellant's Brief, the veteran's 
representative contends that the VA audiological examinations 
in this case were inadequate because of flawed methodology 
employed to determine the veteran's auditory acuity.  The 
representative has submitted no specific evidence showing 
that this method of audiological testing is inaccurate or 
inappropriate.  Rather, the representative more generally 
argues that the testing methodology does not accurately 
reflect the veteran's ability "to function under the 
'ordinary conditions of life'" (in accordance with 38 C.F.R. 
§ 4.10) because his auditory acuity was measured in a sound-
controlled room.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
An examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization. 

As noted the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, 
such process establishes that a compensable rating is not 
warranted.  


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

It appears that pertinent medical evidence remains 
outstanding.  On August 2005 VA examination, the veteran 
reported that in 2003 he began to have painless hematuria 
again and underwent a cystoscopy in which seven tumors were 
found.  The tumors were removed and transitional cell cancer 
was diagnosed again.  He underwent BCG injections and 6 
treatments between May and June 2003.  Records of such 
treatment and a diagnosis of transitional cell cancer in 2003 
have not been associated with the claims file.  As such 
records might have some bearing on the veteran's claim; they 
should be secured, if available.  Also, the veteran indicated 
that he was previously treated and continues to receive 
treatment by Dr. Wilson; however such records have not been 
associated with the claims file and should be secured.  

Additionally, because the matter of a compensable rating for 
bladder cancer prior to April 13, 2004 and from June 1, 2005, 
is subject to Fenderson considerations, the recent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
particularly relevant, and the record does not show the 
veteran has received sufficient notification of downstream 
elements of a disability rating and effective date.  
Moreover, it does not appear that the veteran has otherwise 
been sufficiently notified of the VCAA for this issue, and 
thus, a final decision would not be appropriate without such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits. The letter should provide 
information concerning which evidence VA 
will obtain, and which evidence the 
veteran is to provide. The letter should 
also tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his bladder cancer, since his 
discharge from service.  Complete records 
of such treatment should be obtained from 
all sources identified that have not 
already been associated with the claims 
file, specifically including records for 
bladder cancer prior to April 2004 and 
from June 2005, as well as records from 
Dr. Wilson and any VA treatment records.  

3.  If after the above development is 
complete and the evidence indicates that 
the veteran's current service-connected 
bladder disorder has increased in 
severity, the RO/AMC should scheduled the 
veteran for a VA examination by an 
appropriate medical specialist to 
ascertain the specific residuals and 
current severity of his service-connected 
bladder cancer.  

The veteran's claims files should be made 
available to the examiner for review in 
connection with the examination.  

All necessary diagnostic tests should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  

The examination report should include a 
detailed history, including: a) the number 
of times per day the veteran must change 
absorbent materials worn due to urinary 
leakage or incontinence; b) whether he is 
required to wear an appliance due to 
urinary leakage or incontinence; c) the 
daytime voiding interval, in hours; d) the 
number of times per night he awakens to 
void; and e) a description of any 
obstructive symptomatology.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If the 
claim remains denied, the RO/AMC should 
issue an appropriate SSOC and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


